EXHIBIT 10.4 EXECUTION COPY AMENDED AND RESTATED SECURITY AGREEMENT This Amended and Restated Security Agreement (this “Agreement”) is executed as of January 31, 2008, between Enterprise Informatics Inc., f/k/a Altris Software, Inc., a California corporation (“Debtor”), and ERP2 Holdings, LLC, a Delaware limited liability company (the “Secured Party”). WHEREAS, on March 15, 2002, Debtor executed and delivered a Secured Promissory Note to Spescom Ltd., a United Kingdom corporation (“Parent”) in the original principal amount of $400,000 (the “March Note”); WHEREAS, concurrently therewith, in order to provide security for Debtor’s payment obligations under the March Note, and subsequent notes executed by the Debtor in favor of the Parent and its successors and assigns, Debtor entered into a Security Agreement (the “Original Security Agreement”) with Spescom Ltd., a United Kingdom corporation (“Parent”), pursuant to which Debtor granted a security interest in all its assets; WHEREAS, on April 19, 2002, Debtor executed and delivered a Secured Promissory Note to Parent in the original principal amount of $500,000 (the “April Note” and, together with the March Note, the “Old Notes”); WHEREAS, Parent assigned the Old Notes and the Original Security Agreement to the Secured Party pursuant to the Securities Purchase Agreement, dated as of September 30, 2007, by and between the Secured Party and Parent (the “Securities Purchase Agreement”); WHEREAS, concurrently herewith, Debtor executed and delivered a Secured Promissory Note to the Secured Party, in the principal amount of up to $1,500,000 (the “New Note”); and WHEREAS, Debtor and the Secured Party desire to amend the Original Security Agreement in order to reflect the assignment of the Old Notes to the Secured Party and the execution of the New Note. NOW THEREFORE, in consideration of the agreements and obligations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby amend and restate the Original Security Agreement to read in its entirety as follows: 1.
